DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 10/14/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-6, 8-9, 12, 14-15 and 18-19 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1-2, 5-6, 8-9, 12, 14-15 and 18-19, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Cottrell et al. and Reiner do not teach “producing index information, storing the index information in a cache; producing, using the index information from the cache, a decision report request file, producing a batch file for the provider,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0004]) that healthcare providers desire to provide the best care to their patients. In order to do this providers need to be able to select optimal tests, know the proper timing of selected tests, be able to differentiate the labs that have the expertise to perform selected tests. There is also a need to facilitate appropriate use and understanding of test results for providers. So a need exists to organize these human interactions through providing enhanced test data management using the steps of “receiving order requests, producing index information, storing index information, producing decision report request files, determining provides enhanced test data management and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “providing enhanced test data management,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “providing enhanced test data management,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving order requests, producing index information, storing index information, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files,” etc., that is “providing enhanced test data management,” etc. The limitation of “receiving order requests, producing index information, storing index information, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving order requests, producing index information, storing index information, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files,” etc., that is “providing enhanced test data management,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, tablets, mobile phones, networks, displays (Applicant’s Specification [0024], [0035], [0044]), etc.) to perform steps of “receiving order requests, producing index information, storing index information, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, tablets, mobile phones, networks, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, tablets, mobile phones, networks, displays, etc.). At paragraph(s) [0024], [0035], [0044], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, tablets, mobile phones, networks, displays,” etc. to perform the functions of “receiving order requests, producing index information, storing index information, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files,” etc. The recited “processors, computers, tablets, mobile phones, networks, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions 
Dependent Claims
Dependent claim(s) 2-7, 9-13 and 15-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-7, 9-13 and 15-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-7, 9-13 and 15-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 14.

Response to Arguments
Applicant’s arguments filed 10/14/2020 with respect to claims 1-20 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 10/14/2020.
Applicant’s arguments filed on 10/14/2020 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Cottrell et al. and Reiner do not render obvious the present invention because Cottrell et al. and Reiner do not disclose “producing index information, storing the index information in a cache; producing, using the index information from the cache, a decision report request file, producing a batch file for the provider,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Cottrell et al. and Reiner to the amended limitations have been found persuasive. Cottrell et al. and Reiner do not teach “producing index information, storing 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data (e.g. Applicant’s argued “reduces the need to manually populate healthcare records”), Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
Improvements
Despite recitation of processors, computers, tablets, mobile phones, networks, displays, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as decision support engines, clustered server environments, index information, caches, batch files, fuzzy matching logic, etc. The processors, computers, tablets, mobile phones, networks, displays recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “a precision application of decision support information used in genetic laboratory testing,” “using clustered server environments and caches to improve speed and efficiency,” “producing batch files to reduce the need to manually populate records,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Morrison et al. (US 7,325,076) disclose a system for dynamic information exchange.
Walton (US 2014/0046926) discloses systems and methods for searching genomic databases.
Downs et al. (US 2015/0127378) disclose systems for storing, processing and utilizing proprietary genetic information.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626